The Honorable Robert Jeffrey State Representative 181 Charlotte Ann Camden, AR 71701
Dear Representative Jeffrey:
I am writing in response to your request for an opinion on the following:
  A state supported institution of higher education in Arkansas has a high school career center located on its campus. High school students are transported onto the college campus from their secondary campuses so they can participate in the classes. These technical classes are not otherwise available to the secondary students. A preschool center is also located on the college campus which provides services to parents who work near the college and serves as a laboratory for college students who are studying in the teacher education at the associate degree level.
  Is it legally permissible for the institution to admit a person as a student for study on campus, who has been convicted, pleaded guilty or no contest, or has been incarcerated for a sex offense, i.e., a sexual offender?
  If the person previously described is admitted as a student for study on campus, can the person be legally permitted to reside in on-campus college housing?
RESPONSE
I must respectfully decline to offer an opinion on the questions you have posed. The issues raised in your request for an opinion require analysis of at least one issue raised and discussed in pending litigation, Weems v. Little Rock Police Dept.,405 F.3d 1010 (8th Circuit 2006). The appellants in Weems may yet seek review in the Supreme Court of the United States and it is the longstanding policy of this office to decline to comment on matters that are still pending before a judicial body. See,e.g., Op. Att'y Gen. Nos. 2006-089; 2006-013; 2003-182; 2003-032; 2002-302; 99-389; 97-329; 97-105; 93-090; and 86-181. Accordingly, I must respectfully decline to address your questions at this time.
Assistant Attorney General Joel DiPippa prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:JMD/cyh